UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Golden Oasis New Energy Group, Inc. (Name of small registrant as specified in its charter) Nevada 27-2563052 (State or other jurisdiction of incorporation or organization) (Primary StandardIndustrial ClassificationCode Number) IRS I.D. 2 HOFFMAN ESTATES, IL (Address of principal executive offices) (Zip Code) SEC File No.333-175482 Issuer’s telephone number:630-254-8655 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every InteractiveData File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNox The number of outstanding shares of Registrant’s Common Stock, $0.001 par value, was 6,493,090shares as of June 30, 2012. TABLE OF CONTENTS PART I Item 1. Description of Business 4 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Selected Consolidated Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item8. Financial Statements 14 Item9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 15 Item9A. Controls and Procedures 15 Item9B. Other Information 16 Item10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 17 Item11. Executive Compensation 19 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item14. Principal Accountant Fees and Services 22 Item15. Exhibits 23 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that Golden Oasis New Energy Group, Inc. (hereinafter referred to as “we,” “us,” “our,” “our Company” or “Golden Oasis New Energy Group”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 PART I Item 1. Description of Business General Organization Golden Oasis New Energy Group, Inc. is a Nevada corporation formed on May 10, 2010, with registered address at 1955 Baring Blvd, Sparks, Nevada 89434. Golden Oasis New Energy Group, Inc. transacts its business in the U.S. located in the State of Illinois and has principal office at 2106 Stonington Avenue, Hoffman Estates, IL 60169, and contact telephone number 630-254-8655. General We will sell the lithium-ion batteries and related power supplies that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. A lithium-ion battery is a family ofrechargeable batterytypes in whichlithiumions move from the negativeelectrodeto the positive electrode during discharge, and back when charging. Chemistry, performance, cost, and safety characteristics vary across lithium-ion battery types. Unlike lithiumprimary batteries(which are disposable), lithium-ionelectrochemical cellsuse anintercalatedlithium compound as the electrode material instead of metallic lithium.Lithium-ion batteries are common inconsumer electronics. They are one of the most popular types of rechargeable battery forportable electronics, with one of the bestenergy densities, nomemory effect, and a slowloss of chargewhen not in use. We have the right under the Distribution Agreement to sell the following types of batteries and battery packs manufactured by our Primary Supplier: ●Lithium Ion Battery which can be assembled into different kinds of battery packages: · 18650 series · 26650 series · 226888 series · 186572 series · 186592 series 4 ●Lithium Battery PACKS · LEV battery series (E-bike, e-motorcycle) · EV,HEV battery series · Power tool battery series · Small battery packs For the period of July 1, 2011 to June 30, 2012, The Company had total revenue of $6,966 and a total of $ 5,708 Cost of Goods Sold was recorded. Primary Supplier and Distribution Agreement Our major supplier is ZHEJIANG UNITED POWER ENERGY CO., LTD, a non-affiliated third party manufacturer (“Supplier”). It was established in 2008 specializing in developing, producing, and selling the high-power lithium-ion battery cells as well as the battery packages, and is located at No.489 Jianduan Road, Qingshan Industrial Park, Tonglu, and Hangzhou, Zhejiang, China. On June 1, 2011, Golden Oasis New Energy Group, Inc. signed a one year distribution agreement with ZHEJIANG UNITED POWER ENERGY CO., LTD. The Agreement may be renewed for additional periods of one (1) year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of this Agreement no later than January 1 of that year. The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall be no more than 10% over Supplier’s cost of producing the Products. Supplier will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. Distributor is not prohibited from distributing products produced and supplied by entities other than the Supplier. Other principal terms of the Distribution Agreement are as follows: · Territory.USA.We have exclusive rights to sell the Products in the USA · Customer Support.We agree to cooperate with Supplier in dealing with any customer complaints concerning the Products and to take any action requested by Supplier to resolve such complaints.We also agree to assist Supplier in arranging for any customer warranty service. However, any and all expenses incurred thereby shall be borne by Supplier. · Expenses.We assume full responsibility for all costs and expenses which we incur in carrying out our obligations under the Agreement, including but not limited to all rentals, salaries, commissions, advertising, demonstration, travel and accommodation expenses without the right to reimbursement for any portion thereof from Supplier. · Purchase Orders.We shall submit purchase orders for the Products to Supplier in writing or by telex, telegram or cable which shall set forth, at a minimum: o An identification of the Products ordered, including model numbers, o Quantity, o Requested delivery dates, and o Shipping instructions and shipping address. 5 We shall ensure that our purchase orders are received by Supplier at least forty five (45)days prior to the delivery dates requested in the order.We shall not be entitled to order quantities of the Products in any calendar quarter in excess of an amount as mutually agreed by the parties without the specific approval of Supplier pursuant to a writing separate from any acceptance of a purchase order. · Payment Terms.All products ordered by DISTRIBUTOR must be prepaid by wire transfer or similar means to SUPPLIER. · Resale Prices.We may resell Products at such prices as we, in our sole discretion, shall determine. · Warranty:The supplier agreed to provide a limited manufacturing warranty for 30 days at FOB shipping point.We will offer 30 days limited manufacturing warranty to customers to return the products for replacement or request refund.The customers will pay the return shipping cost.We will return defective products received to Supplier for replacement. · Term and Termination.The Agreement shall take effect with respect to the Territory as of June 1, 2011 for an initial period of one year.Thereafter, the Agreement shall be renewed for additional periods of one year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of the Agreement no later than January 1 of that year. The Agreement may also be terminated in accordance with the following provisions: o Either party hereto may terminate the Agreement at any time by giving notice in writing to the other party, which notice shall be effective upon dispatch, should the other party file a petition of any type as to its bankruptcy, be declared bankrupt, become insolvent, make an assignment for the benefit of creditors, go into liquidation or receivership, or otherwise lose legal control of its business, or should the other party or a substantial part of its business come under the control of a third party; o Either party may terminate the Agreement by giving notice in writing to the other party should an event of Force Majeure continue for more than six (6) months as set forth in the Agreement; and o Either party may terminate the Agreement by giving notice in writing to the other party in the event the other party is in material breach of the Agreement and shall have failed to cure such breach within thirty (30) days of receipt of written notice thereof from the first party. No notice of termination was delivered on or before January 1, 2012, and thus the Agreement is in full force and effect until June 1, 2013. We believe we can find alternate suppliers who will sell comparable products to us on a timely basis on essentially the same terms and conditions. Customers We anticipate that we will sell our products to the lithium-ion batteries wholesalers and other distributors. Markets We will sell our products in USA where we have exclusive distribution rights. 6 Marketing Our products will be sold directly by our officers, directors and employees to customers and potential customers. We will locate these customers primarily by personal contacts or referrals. Our Competition and Our Market Position Competition within the lithium-ion batteries industry is intense. We will compete with both large scale global enterprises and smaller scale private companies. In addition, we also face competition from international lithium-ion batteries resellers. Many of our competitors have substantially greater financial, marketing, personnel and other resources than we do. Our major competitors are Sony, SANYO, Samsung, LG, SDI, and BYD as well as other lithium-ion batteries distributors. We are small compared to most of our competitors. We compete with these and other suppliers based upon the quality of our products, low overhead and low cost of management, management’s knowledge and expertise of the industry. Research and Development We have not incurred research and development expenses in the last two fiscal years. Our Intellectual Property We have no intellectual property. Our Employees Our only employees are our management. We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. 7 Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public at http://www.sec.gov. Item 2. Description of Property Our business office address is at 2106 Stonington Ave, Hoffman Estate, IL 60169 · Tel: 847-885-9800 · Name of Landlord: Jim Helfrich, Heritage Plumbing Co · MonthlyRental: $ 600 · Number of Square Feet: 1500 · Term of Lease: One year from September 1, 2012 to August 31, 2013 The property is adequate for our current needs. We do not intend to renovate, improve, or develop properties. We are not subject to competitive conditions for property and currentlyhaveno property to insure. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. Item 3. Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4.Submission of Matters to a Vote of Security Holders None 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Trading History Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “GDOA.”Our stock had not traded as of June 30, 2012. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Each holder of our Series A preferred stock is entitled to a 10% per annum cumulative dividend. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. Securities Authorized for Issuance Under Equity Compensation Plans None 9 Item 6. Selected Consolidated Financial Data Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Overview We sell the lithium-ion batteries that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. Results of Operations For the period from July 1, 2011 to June 30, 2012: Revenue For the period of July 1, 2011 to June 30, 2012, The Company had total revenue of $6,966. Cost of Revenue For the year ended June 30, 2012, a total of $5,708 Cost of Goods Sold was recorded. Expense Our expenses consist of selling, general and administrative expenses as follows: For the year ended June 30, 2012 and 2011, the Company incurred $67,858 and $32,110 operating expenses respectively, and $102,166 of operation expenses incurred for the period of May 10, 2010 date of inception to June 30, 2012. Year Ended June 30, Year Ended June 30, Cumulative from May 10 2010 (Date of Inception) Through June 30, Expense Advertising and Promotion $ $
